          Case 3:18-cv-06827-VC Document 168-2 Filed 04/01/21 Page 1 of 3




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   Neal J. Deckant (State Bar No. 322946)
 3 Frederick J. Klorczyk III (State Bar. No. 320783)
   1990 North California Boulevard, Suite 940
 4 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 5 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 6         jsmith@bursor.com
           ndeckant@bursor.com
 7         fklorczyk@bursor.com
 8 BURSOR & FISHER, P.A.
   Scott A. Bursor (State Bar No. 276006)
 9 701 Brickell Avenue, Suite 1420
   Miami, FL 33131-2800
10 Telephone: (305) 330-5512
   Facsimile: (305) 676-9006
11 E-Mail: scott@bursor.com

12 Attorneys for Plaintiff

13                                   UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15
   JEREMIAH REVITCH, individually and               Case No. 3:18-cv-06827-VC
16 on behalf of all others similarly situated,
                                                    TABLE OF EXHIBITS
17
                             Plaintiff,
18
            v.
19
     NAVISTONE, INC.,
20

21                           Defendant.

22

23

24

25

26
27

28
     TABLE OF EXHIBITS; CASE NO. 3:18-CV-06827-VC
          Case 3:18-cv-06827-VC Document 168-2 Filed 04/01/21 Page 2 of 3




 1
         Declaration            #     Description
 2
         Declaration of Joel D. 1     Excerpts of the deposition transcript of NaviStone’s CEO,
 3       Smith in Support of          Larry Kavanagh, taken in this matter on July 14, 2020.
         Plaintiff’s Motion for
 4       Summary Judgment
         (“Smith Decl.”)
 5       Smith Decl.            2    Excerpts of the deposition transcript of NaviStone’s 30(b)(6)
                                     witness, Larry Kavanagh, taken in this matter on August 24,
 6
                                     2020.
 7       Smith Decl.              3 Excerpts of the deposition transcript of NaviStone’s CTO,
                                     Thomas E. White, taken in this matter on July 16, 2020.
 8       Smith Decl.              4 Excerpts of Plaintiff’s deposition, taken in this matter on July
                                     17, 2020.
 9
         Smith Decl.              5 Excerpts of Plaintiff’s second deposition, taken in this matter
10                                   on September 18, 2020.
         Smith Decl.              6 Document produced by Defendant NaviStone in this case,
11                                   which was Bates marked NAVISTONE_002356-62 and
                                     marked as Deposition Exhibit No. 13.
12       Smith Decl.              7 Screenshot of Plaintiff’s internet history, which he produced
13                                   in this case. The document is Bates marked PLF00001 and
                                     marked as Deposition Exhibit No. 41.
14       Smith Decl.              8 copies of two Gizmodo.com articles produced by Defendant
                                     NaviStone in this case, which were Bates marked
15                                   NAVISTONE_007283-7310 and marked as Deposition
                                     Exhibit Nos. 19 and 20.
16       Smith Decl.              9 Joint discovery letter filed by Plaintiff and Defendant
17                                   NaviStone in this matter on July 29, 2020 (Dkt. No. 112).
                                     Exhibits that were previously attached to the letter are
18                                   omitted.
         Smith Decl.              10 Excerpts of Defendant NaviStone’s responses to Plaintiff’s
19                                   request for inspection, which were served by NaviStone in
                                     this case.
20
         Smith Decl.              11 Document produced by Defendant NaviStone in this case,
21                                   which was Bates marked NAVISTONE_004818-46 and
                                     marked as Deposition Exhibit No. 25.
22       Smith Decl.              12 Document produced by Defendant Moosejaw in this case,
                                     which was Bates marked MJ-(Revitch)-0026476 and marked
23                                   as Deposition Exhibit No. 44. The document is identified by
24                                   Moosejaw’s counsel as “a customer record from
                                     Moosejaw.com” at Plaintiff’s Dep., 147:23-24. In addition,
25                                   an identical document bearing the same bates number was
                                     filed by Moosejaw at Dkt. No. 142-16, which is authenticated
26                                   in Paragraph 8 of the Declaration of Kelli Patterson, wherein
                                     Ms. Patterson states the record reflects a visit by Plaintiff to
27                                   Moosejaw.com in March 2017 (Dkt. No. 142-14).
28

     TABLE OF EXHIBITS; CASE NO. 3:18-CV-06827-VC                                                       1
          Case 3:18-cv-06827-VC Document 168-2 Filed 04/01/21 Page 3 of 3




         Declaration             # Description
 1
         Smith Decl.             13 Excerpts of the deposition transcript of Daniel Pingree,
 2                                  Moosejaw’s witness, taken in this matter on July 23, 2020.
         Smith Decl.             14 NaviStone’s Responses to Plaintiff’s Third Set of
 3                                  Interrogatories, served upon Plaintiff on March 26, 2020.
         Smith Decl.             15 Excerpts of a document produced by Defendant Moosejaw in
 4                                  this case, which was Bates marked MJ-(Revitch)-0003820-23
 5                                  and marked as Deposition Exhibit No. 8 (filed under seal).
         Smith Decl.             16 Excerpts of the deposition transcript of Dr. Greg Humphreys,
 6                                  Defendants’ expert witness, taken in this matter on October
                                    28, 2020 (filed under seal).
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     TABLE OF EXHIBITS; CASE NO. 3:18-CV-06827-VC                                                  2
